Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 17-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The applicant’s cancellation of claims 29-32 obviates the 35 USC 112(b) and 35 USC 12(d) rejection, thus the rejections are withdrawn.

The objections to the specifications is withdrawn in view of amendments.

The claim objections with respect to claims 17-28 are withdrawn in view of amendments.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov